
	

113 HR 5854 IH: To allow the importation, distribution, and sale of investigational drugs and devices intended for use by terminally ill patients who execute an informed consent document.
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5854
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To allow the importation, distribution, and sale of investigational drugs and devices intended for 
use by terminally ill patients who execute an informed consent document.
	
	
		1.Drugs and devices for use by terminally ill patients
			The Federal Food, Drug, and Cosmetic Act is amended by inserting after section 561 (21 U.S.C.
			 360bbb) the following:561A.Drugs and devices for use by terminally ill patients(a)In generalNothing in this Act or section 351 of the Public Health Service Act prevents or restricts, and the
			 Food and Drug Administration shall not implement or enforce any provision
			 of law preventing or restricting, the importation, distribution, or sale
			 of an investigational drug or device intended for use by a terminally ill
			 patient in accordance with subsection (b).(b)Patient requirementsIn order for an investigational drug or device to be intended for use in accordance with this
			 subsection, such drug or device must be intended for use by a patient who
			 has—(1)been diagnosed with a terminal illness by a licensed physician;(2)been informed by a licensed physician that no drug or device that is lawfully marketed in the
			 United States is likely to cure the illness; and(3)executed a written informed consent document that states—(A)the known and potential risks and benefits of such drug or device; and(B)any indications of the illness for which a drug or device is lawfully marketed, or for which
			 treatment is otherwise available, in the United States.(c)Definition of investigational drug or deviceIn this section, the term investigational drug or device means a drug or device that—(1)has not yet been approved, licensed, or cleared for commercial distribution under section 505,
			 510(k), or 515 of this Act or section 351 of the Public Health Service Act
			 (42 U.S.C. 262), and cannot otherwise be lawfully marketed in the United
			 States; and(2)is or has been the subject of one or more clinical trials..
